DENY; and Opinion Filed April 22, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00437-CV

                                IN RE JAMES MCCOY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                  Opinion by Justice Fillmore
       Relator filed a petition for writ of mandamus in which he contends the trial court has

violated a ministerial duty by failing to rule on his motion to compel service of process on

William Hill. By order dated April 9, 2014, the Court requested and received a clerk’s record

from the trial court. The clerk’s record reflects that the trial court issued citation to William Hill

on January 7, 2014, at the address reflected in the amended petition filed by relator in the trial

court. The clerk’s record further reflects that the sheriff of Dallas County filed a return of

service indicating that citation could not be served on William Hill because he no longer worked

at the listed address. Because the trial court has taken the action relator has requested, the issue

presented in relator’s petition for writ of mandamus is moot. In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891
S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real
controversy between the parties that will be actually resolved by the judicial relief sought); Dow

Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (court will not issue mandamus if it

would be useless or unavailing). Accordingly, the Court DENIES the petition for writ of

mandamus.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


140437F.P05




                                               –2–